Appeal from a judgment of the Supreme Court, Albany County, (Murray, J.), in favor of plaintiff, entered May 8, 1944, upon jury verdicts aggregating $5,000, and from an order denying defendant’s motion to set them aside and for a new trial. There was ample evidence to support the jury’s finding that defendant’s negligent operation of his automobile produced the fatal injuries, and, on the question of contributory negligence of deceased, that it did not bear out defendant’s burden of proof. It cannot here be said that the amount of damages awarded was excessive. The judgment should be affirmed. Judgment and order appealed from affirmed, with costs to the respondent. All concur.